Citation Nr: 0516574	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-36 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to additional retroactive disability 
compensation, effective July 1, 1995, at the 100 percent 
disability rate ($2,163), which became effective December 21, 
2001.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from November 1966 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

A notice of disagreement (NOD) was received in September 2003 
and a statement of the case (SOC) was issued in November 
2003.  The appeal was perfected in December 2003.  


FINDINGS OF FACT

1.  In an October 2002 rating decision the RO awarded the 
veteran a 100 percent disability rating for PTSD effective 
June 14, 1995.  

2.  The RO awarded the veteran retroactive compensation 
benefits according to the specific monthly entitlement 
amounts specified by statute ranging from $1,823 in monthly 
compensation, effective July 1, 1995, to $2,163 in monthly 
compensation, effective December 1, 2002.


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from July 1, 1995.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his attorney, contends that he is 
entitled to wartime disability compensation in the amount of 
$2,163 per month pursuant to 38 U.S.C.A. § 1114(j) from July 
1, 1995.  He avers that the RO failed to properly rate him as 
totally disabled in July 1995 and at all dates thereafter 
until October of 2002.  

In an October 2002 rating decision the RO awarded the veteran 
a 100 percent disability rating for PTSD effective June 14, 
1995.  

In October 2002 the RO notified the veteran of his 
retroactive monthly compensation payments in the amount of 
$1,823 beginning on July 1995.  The RO notified him of the 
changes in the monthly compensation amounts that were due to 
legislative increases.  The VA notified him that he would 
receive $2,163 effective December 1, 2001 due to a 
legislative increase.  

The veteran, through his attorney, appealed the award of his 
retroactive monthly compensation benefits.  The disagreement 
is with how these benefits were calculated in accordance with 
38 U.S.C.A. § 1114(j).  

The veteran's attorney sets forth the argument in the 
September 2003 notice of disagreement and the December 2003 
substantive appeal as follows:

The veteran contends that the plain language of 38 U.S.C. § 
1114(j) states, "For the purposes of section 1110 of this 
title - (j) if and while the disability is rated as total the 
monthly compensation shall be $2,163." (Emphasis added)[.]  
The statute requires that if and while the claimant's 
disability is rated as total, the amount of the monthly 
disability compensation shall be $2,163.  The award letter of 
October 23, 2002[,] calculated the veteran's entitlement to 
benefits in a manner inconsistent with the mandate of 38 
U.S.C. § 1114(j).

The veteran was not rated as totally disabled until the 
Rating Decision of October 2002.  Consequently, he was not 
rated totally disabled in July of 1995.  Therefore, the 
progressive calculation of the veteran's entitlement to the 
amount of monthly benefits should not have been calculated on 
the amount of compensation for a total rating in July 1995, 
or at any date thereafter until he was totally rated in 
October of 2002.

It was the Agency which failed to properly rate the veteran 
as totally disabled (sic) in July 1995, and at all dates 
thereafter until October of 2002.  The plain language of 38 
U.S.C. § 1114(j) contemplates that the amount of compensation 
is to be calculated only if and while the disability is 
totally rated.  The veteran's disability was not totally 
rated until October of 2002.  Therefore, the correct 
calculation, pursuant to 38 U.S.C. § 1114(j), should have 
been at the $2,163 monthly rate from July 1, 1995 (sic).

The Board notes that the rates of disability compensation 
payable to veterans are established by law.  See 38 U.S.C.A. 
§ 1114 (West 2002).  These rates are periodically adjusted by 
Congress, usually on an annual basis.  

For example, the current version of 38 U.S.C.A. § 1114(j) 
provides that "if and while the disability is rated as total 
the monthly compensation shall be $2,299."  Congress 
specifically provided that the current version of section 
1114 "shall take effect on December 1, 2004."  Pub. L. No. 
108-363, § 2, 118 Stat. 1705 (October 25, 2004).  In previous 
years, Congress consistently specified effective dates for 
its amendments to section 1114.  

As set forth above, in the October 2002 rating decision, the 
RO determined that the veteran was entitled to a 100 percent 
rating for PTSD for the period beginning on June 14, 1995, 
based on his original claim for service connection for PTSD.  

Accordingly, in the October 2002 letter, the RO notified the 
veteran that he would be paid the amount that he would have 
received had he been rated 100 percent disabled at the time 
he filed his original application for service connection on 
June 14, 1995, as specified by the versions of 38 U.S.C.A. § 
1114(j) in effect at the time the payments would have been 
made.

The veteran's attorney does not argue that the monthly 
compensation amounts since July 1, 1995, as specified by the 
versions of 38 U.S.C.A. § 1114(j), were incorrectly added or 
that the dates of payment are incorrect.  His argument is 
simply that the monthly compensation amount of $2,163, which 
became effective on December 1, 2001 by statutory amendment 
to 38 U.S.C.A. § 1114(j), should apply retroactively to July 
1, 1995.  The veteran's attorney argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the rating decision issuing the 100 
percent disability rating.

However, this  argument has been specifically considered and 
completely rejected by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  ."  In Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004), the Federal 
Circuit held that such an argument would be tantamount to 
reading the statute's incorporation of an explicit dollar 
amount as a waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans disadvantaged by a 
[clear and unmistakable error] in real, rather than nominal, 
dollars.  This argument fails because § 1114 does not address 
the issue of retroactive payments, much less provide a clear, 
explicit waiver of the government's sovereign immunity from 
interest payments accruing to retroactive payments

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case fall squarely within the 
holding of the Federal Circuit in Sandstrom.  Accordingly, 
the veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from July 1, 1995.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2004).

Although the veteran was advised of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)) with respect to evidence necessary to substantiate a 
claim of entitlement to compensation, the Board finds that 
the provisions of the VCAA are not applicable to this claim 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The Court found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 14  
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.




ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163, effective July 1, 1995, is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


